DETAILED ACTION
	The RCE filed 26 July 2022 has been entered.  Claims 1-10 and 12-20 remain pending.  Claims 11 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive for the following reasons in view of the previously applied prior art references – Chou (US 2013/0284312), Tiberghien et al. (US 2012/0086202), and Gurney (US 8,955,544).
The applicant argues on pgs. 7-9 of the Response that the prior art applied in the rejections is not analogous art, and that the examiner performed an incorrect analysis of analogous art because the office action does not assess the question “by reference to explanations of the invention’s subject matter in the patent application, including the embodiments, function, and structure of the claimed invention.”  However, Chou is at least analogous art because Chou is from the same field of endeavor as the claimed invention – air chucks.  Chou disclose an “adapter” 5 that connects a pneumatic hose 4 to a tire valve 9, so the adapter 5 is an air chuck like the applicant’s device.  Tiberghien and Gurney are at least analogous art because they are reasonably pertinent to the problem faced by the inventor, which is summed up on pg. 2, lines 28-29 of the specification as “a need exists for an air chuck useful in providing an improved positive locking mechanism.”  Tiberghien and Gurney both disclose couplers providing for fluid flow therethrough, wherein each coupler comprises a locking mechanism that selectively locks the coupler onto a conduit with which the coupler is to be in fluid communication.  Tiberghien discloses the locking mechanism as a clamping member(s) 110 (comprising threaded claws 130), and Gurney discloses the locking mechanism as a clamping member(s) 17. 
The applicant argues on pgs. 9-10 of the Response that “modification of the threaded female screw aperture [in Chou] to be the extendable, divided clamping member of Tiberghien would change the principle of operation of screw-coupling of Chou, thereby establishing that there is no, and can be no, motivation to modify Chou acting as the primary reference in the manner that would be required to achieve what is claimed.”  However, the threaded female screw aperture 61 disclosed by Chou is simply for allowing the coupler to be coupled onto the male threads of an air nipple 9 (paragraph 28 and Fig. 9), and the clamping member 110 taught by Tiberghien provides a female screw aperture (the threaded portions 146, 156, 166 of the claws 130 forming the clamping member 110) that also allows a coupler 10 to be coupled onto male threads 6 of a  conduit 2.  Therefore, modifying Chou to incorporate the clamping member 110 taught by Tiberghien doesn’t change the principle operation of the coupler disclosed by Chou.
The applicant argues on pg. 10 of the Response that “Configuring the Tiberghien to be an air chuck for a tire valve would require at least modifying it to include a tire valve opening pin to open the tire valve as the air chuck is connected to the threaded stem of the tire valve.  However doing so would change the principle of operation Tiberghien, thereby establishing that there is no, and can be no, motivation to modify Tiberghien acting as the primary reference in the manner that would be required to achieve what is claimed.”  However, the applicant hasn’t specified what part of the principle operation of Tiberghien would be changed or hindered.  Tiberghien discloses that the valve 80 in the coupler 10 is opened by engagement with the conduit 2, and Chou similarly teaches that the valve 7 in the air chuck 5 is actuated by engaging the valve 90 in the tire valve 9, and Chou also teaches a buffer ring 51 on the air chuck’s valve 7 configured to engage the threaded end of the tire valve 9 similar to the operation of the valve 80 disclosed by Tiberghien.  That is, the proposed modification still provides a valved fluid coupler, which is the principle operation of Tiberghien.
The applicant argues on pg. 11 of the Response that “The Declaration details how the device of the claims, known as LockNFlate, has been licensed in the US and has received a very positive reception from customers and media, including rising sales…expressly attributed to the secure grabbing and holding with no air loss accomplished by the claimed clamping member and sliding sleeve member.  Thus, the media attention, positive reviews, and commercial success has the required nexus to the claimed device for purposes of rebutting a prima facie case of obviousness.”  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  The reviews and sales that the applicant provides as evidence of commercial success isn’t seen by the examiner as overcoming the prior art said evidence focuses on the quick-connection feature that allows the air chuck to maintain its connection to a tire valve without being held by the user, but such quick-connection features are well known in the art of air chucks or fluid couplers in general.  Besides Tiberghien disclosing such a quick-connection for an unspecific fluid coupler, Wrubel et al. (US 2008/0190489), Van Der Blom (US 6,401,744), Druge (US 2,837,350), Schweinert et al. (US 1,500,531), and Kuo (US 9,249,914) disclose similar quick-connection features for air chucks.  Additionally, it is noted that as per MPEP 716.03(b)(IV), sales figures must be adequately defined and gross sales numbers do not show commercial success absent evidence as to market share.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2013/0284312) in view of Tiberghien et al. (US 2012/0086202).
Regarding claim 1, Chou discloses in Figs. 1-10 an air chuck 5 configured to facilitate the connection of a pneumatic hose 4 with a threaded stem of a tire valve 9, the air chuck 5 comprising; 
an elongate housing 6, 56, 8 defining an air passage through the full length thereof, a rear end of the elongate housing 6, 56, 8 including an air inlet port 82 configured to connect to the pneumatic hose 4, and a front section of the housing 6, 56, 8 (toward the end the connects to the tire valve 9) comprising an air outlet passage (comprising at least a portion of the passage downstream of valve seat 625), a discharge end of which is configured to receive the threaded stem of the tire valve 9; 
an elastomeric seal 51, slidably located within the air outlet passage, towards the discharge end of the air outlet passage and biased by a spring 53 in a forward position (Fig. 8).
Chou lacks a clamping member to engage the threaded stem of the tire valve rather than the fixed threaded bore at the end of the elongate housing, and a sleeve member to selectively close the clamping member.
Tiberghien teaches in Figs. 1-7 a chuck comprising:
a clamping member 110, mounted externally about the outlet passage, 
wherein the clamping member 110 comprises a hollow tubular member 120, at least a front end portion of which terminates in a plurality of separate, radially deflectable fingers 130, a free end portion (with claw 140/150/160) of each finger 130 extending towards the discharge end of the outlet passage, the combined free end portions of each finger 130 together defining an aperture configured to receive the threaded stem 6 (analogous to the threaded stem of the tire valve disclosed by Chou), and 
wherein one or more engaging formations (comprising tappings 146/156/166) are located on an internal face of each finger 130 towards the free end portion, 
and further wherein the size of the aperture is variable by the movement of a sleeve member 60, slidable over the body of the elongate housing 20 and the clamping member 110, between a first position in which the fingers 130 are compressed inwards to minimise the size of the aperture for engagement of the one or more engaging formations with the threaded stem 6 (analogous to the threaded stem of the tire valve disclosed by Chou), and a second position in which the fingers 130 are released to deflect outwards, and the size of the aperture is increased to release the threaded stem 6 (analogous to the threaded stem of the tire valve disclosed by Chou) from engagement with the one or more engaging formations.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air chuck disclosed by Chou to include a clamping member selectively closed by a sleeve member to engage the threaded stem of the tire valve, as Tiberghien teaches, because the clamping member allows for a quicker connection than repeatedly rotating the threaded connecting halves relative to each other.  Furthermore, the sleeve member provides an indicator of the connection status of the connecting halves because the sleeve member must fully slide into the first position when the connecting halves are supposed to be securely connected (as shown in the different connection statuses in Figs. 4 and 6). 
Regarding claim 2, Tiberghien teaches in Figs. 1-7 that the engaging formations located on the internal face of the free end portion of each finger 130 comprise an internal thread, complementary to the thread of the threaded stem 6 of the tire valve (paragraph 67 and Fig. 5) of the tire valve (wherein Chou teaches the tire valve in the modification as discussed above).
Regarding claim 3, Tiberghien teaches in Figs. 1-7 that the free end portion of each finger 130 extends beyond the discharge end of the outlet passage.
Regarding claim 4, Tiberghien teaches in Figs. 1-7 that the sleeve member 60 is biased in the first position by a first biasing spring 170.
Regarding claim 5, Tiberghien teaches in Figs. 1-7 that the first biasing spring 170 is mounted externally about the elongate housing 20 and internally of the sleeve member 60.
Regarding claim 8, Tiberghien teaches in Figs. 1-7 that the first position of the sleeve member 60 is a forward position on the elongate housing 20, and the second position of the sleeve member 60 is a retracted position towards the rear end of the elongate housing 20.
Regarding claim 9, Chou discloses in Figs. 1-10 that the air inlet port 82 extends into an air inlet passage 80, which terminates at a shoulder 625, to define an entrance to the air outlet passage (comprising at least a portion of the passage downstream of valve seat 625).
Regarding claim 10, Chou discloses in Figs. 1-10 that the elastomeric seal 51 is mounted on an air shut off valve mechanism 7, configured to prevent air flow through the elongate housing 6, 56, 8 when the air chuck 5 is disconnected from the tire valve 9 (Fig. 8).
Regarding claim 12, Chou discloses in Figs. 1-10 that the air shutoff valve mechanism 7 comprises an elongate member 7 slidably located in the air passage, the elongate member 7 having a first end 78, located within the air inlet passage and comprising an annular flange (on which sealing ring 54 is mounted), greater in diameter than an entrance to the air outlet passage, and a second end 71, located towards the discharge end of the outlet passage, comprising a tire valve opening pin 70.
Regarding claim 13, Chou discloses in Figs. 1-10 that the elastomeric seal 51 is mounted about the tire valve opening pin 70 of the air shutoff valve mechanism 7, and a sealing element 54 is mounted on the annular flange 78.
Regarding claim 14, Chou discloses in Figs. 1-10 that the spring 53 for biasing the air shutoff valve mechanism 7 in the shutoff position is mounted externally of the elongate member 7, between the entrance to the air outlet passage and the elastomeric seal 51.
Regarding claim 15, Chou discloses in Figs. 1-10 that a central bore extends through the elastomeric seal 51.
Regarding claim 16, Chou discloses in Figs. 1-10 that the central bore of the elastomeric seal 51 is greater than the diameter of the tire valve opening pin 70, to provide an air channel between the elastomeric seal 51 and the tire valve opening pin 70.
Regarding claim 17, Chou discloses in Figs. 1-10 that the elastomeric seal 51 is mounted on a seal retainer 52, comprising a tubular body, receivable on the elongate member 7 of the air shutoff valve mechanism 7 (paragraph 27).
Regarding claim 18, Chou discloses in Figs. 1-10 that the seal retainer 52 includes an external mounting groove configured to receive and retain a base of the elastomeric seal 51.
Regarding claim 19, Chou discloses in Figs. 1-10 that the elastomeric seal 51 and seal retainer 52 are dimensioned such an outer wall of the elastomeric seal 51 contacts an inner wall of the air outlet passage of the elongate housing 6, 56, 8 in a sliding sealing fit (paragraph 27).
Regarding claim 20, Chou discloses in Figs. 1-10 that one or more air communication ports (broken up by wings 72 on the elongated member 7) extend from behind the elastomeric seal 51 to the air channel between the elastomeric seal 51 and the tire valve opening pin 70.
Claims 1 and 4 (alternatively: both) are rejected under 35 U.S.C. 103 as being unpatentable over Tiberghien et al. (US 2012/0086202) in view of Chou (US 2013/0284312).
Regarding claim 1, Tiberghien discloses in Figs. 1-7 an air chuck (wherein the chuck is seen as an air chuck because it is disclosed as broadly being for gases/liquids in paragraph 1, and “air” may be seen as simply a name for the chuck without necessarily defining the fluid handled by the chuck) configured to facilitate the connection of an inlet conduit with a threaded stem of an outlet conduit, the air chuck comprising; 
an elongate housing 20 defining an air passage through the full length thereof, a rear end of the elongate housing 20 including an air inlet port (comprising the two-dimensional opening at the end surface 38 of the housing 20) configured to connect to the inlet conduit, and a front section of the housing 20 comprising an air outlet passage, a discharge end of which is configured to receive the threaded stem 6 of the outlet conduit; 
an elastomeric seal 194, slidably located within the air outlet passage, towards the discharge end of the air outlet passage and biased by a spring 180 in a forward position (Figs. 1-2); 
and a clamping member 110, mounted externally about the outlet passage, 
wherein the clamping member 110 comprises a hollow tubular member 120, at least a front end portion of which terminates in a plurality of separate, radially deflectable fingers 130, a free end portion (with claw 140/150/160) of each finger 130 extending towards the discharge end of the outlet passage, the combined free end portions of each finger 130 together defining an aperture configured to receive the threaded stem 6 of the outlet conduit, and 
wherein one or more engaging formations (comprising tappings 146/156/166) are located on an internal face of each finger 130 towards the free end portion, 
and further wherein the size of the aperture is variable by the movement of a sleeve member 60, slidable over the body of the elongate housing 20 and the clamping member 110, between a first position in which the fingers 130 are compressed inwards to minimise the size of the aperture for engagement of the one or more engaging formations with the threaded stem 6 of the outlet conduit, and a second position in which the fingers 130 are released to deflect outwards, and the size of the aperture is increased to release the threaded stem 6 of the outlet conduit from engagement with the one or more engaging formations.
Tiberghien is silent with regard to the specific fluid that the chuck handles and the type of inlet conduit upstream of the chuck, such that Tiberghien lacks teaching that the chuck is specifically an air chuck connected to a pneumatic hose at the inlet, and Tiberghien lacks teaching that the outlet conduit connected to the outlet of the chuck is a tire valve. 
Chou teaches in Figs. 1-10 an air chuck 5, as discussed in the rejection above, that is configured to be connected to a pneumatic hose 4 at the inlet of the air chuck 5 and a threaded tire valve 9 at the outlet of the air chuck.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck disclosed by Tiberghien to be an air chuck that supplies air from a pneumatic hose to a tire valve, as Chou teaches, because Tiberghien is silent with regard to such details concerning the conduits connected to the inlet and outlet of the chuck.  Furthermore, a hose is a cheap, common, and readily available conduit for supplying fluid, and a valve in the outlet conduit at the chuck’s outlet ensures that fluid doesn’t escape from the outlet conduit when the chuck is disconnected.
Regarding claim 4, Tiberghien discloses in Figs. 1-7 that the sleeve member 60 is biased in the first position by a first biasing spring 170.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tiberghien in view of Chou, as applied to claim 4 above, and further in view of Gurney (US 8,955,544).
Regarding claim 6, Tiberghien discloses a sleeve member, as previously discussed, but lacks teaching that the sleeve member is connected by a linkage mechanism to a trigger, pivotally mounted on the elongate housing and activable to draw the sleeve member from the first position, over the elongate housing against the bias of the first spring, to the second position.
Gurney teaches in Figs. 2-3 a sleeve member 33 that is connected by a linkage mechanism 32 to a trigger 30, pivotally mounted on the elongate housing 10 (at fixed point 31) and activable to draw the sleeve member 33 from the first position, over the elongate housing 10 against the bias of the first biasing spring 34, to the second position (col. 4, lines 29-31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck in the combination of Tiberghien and Chou to include a trigger to actuate the sleeve member because of the mechanical advantage of the trigger, as Gurney teaches (col. 4, lines 50-54).
Regarding claim 7, Gurney teaches in Figs. 2-3 that the inherent bias of the first biasing spring 34 slides the sleeve member 33 from the second position back to the first position, on release of the trigger 30 (col. 4, lines 43-49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	 
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753